       C.     Claims Against the Paterson Police Department
       Plaintiff names the Paterson Police Department in each of her claims. However, police
departments in New Jersey are merely arms of the township, not separate entities. Padilla v.
Twp. of Cherry Hill, 110 F. App’x 272, 278 (3d Cir. 2004) (citing N.J.S. 40A:14–118 for
proposition that “New Jersey police departments are ‘an executive and enforcement function of
municipal government.’”). According, the claims against the Police Department are truly claims
against the City, which is also named as a Defendant in every count. Therefore, the claims
against the Paterson Police Department are DISMISSED WITH PREJUDICE.
        D.     State Tort Claims Against the City of Paterson
        Plaintiff brings claims for Police Interference to Prisoner Welfare and Failure to Render
Aid (Count One), Malicious Prosecution (Count Five), Battery (Count Six), and “Public Entity
Liability for Acts of Public Employee” (Count Seven). Paterson argues Plaintiff has not stated
any claim for Malicious Prosecution or Battery and, in any event, the City is immune from
liability.
              1.     Malicious Prosecution (Count Five)
       As an initial matter, the Court must decipher whether Plaintiff brings her malicious
prosecution claim under a common-law tort theory or Section 1983. Paterson assumes
Section 1983 before arguing the City is immune. Paterson Mot. at 15-17. However, Plaintiff
appears to assert malicious prosecution liability under a common-law tort theory. When Plaintiff
asserts Section 1983 claims in Counts Two, Three, and Four, she cites 42 U.S.C. § 1983 and
alleges Defendants’ conduct was “under color of law.” AC ¶¶ 50, 60, 69. Count Five contains
no such language. Accordingly, the Court concludes Count Five asserts common-law liability.1
        Even though Paterson assumes the wrong theory of liability, the parties’ arguments are
applicable to the state-law context because Paterson asserts Plaintiff failed to establish an
element common to both Section 1983 and common-law claims. Namely, in initiating a criminal
proceeding, “the defendant acted maliciously or for a purpose other than bringing the plaintiff to
justice.” Paterson Mot. at 16 (quoting Johnson v. Knorr, 477 F.3d 75 (3d Cir. 2007)); see also
Torres v. McLaughlin, 163 F.3d 169, 176 (3d Cir. 1998) (listing elements of common law claim).
Plaintiff responds that “there was absolutely no legitimate evidence from which to base probable
cause for the charges against Plaintiff in this case.” Thus, Plaintiff argues, she was necessarily
prosecuted “for a purpose other than bringing [her] to justice.” Opp. at 10.
      While Plaintiff fails to provide citations, the Amended Complaint does allege the Officers
knew Plaintiff was innocent yet maintained charges against her anyway. AC ¶¶ 10, 20, 27.
Accordingly, Plaintiff has adequately alleged that in initiating and maintaining criminal
proceedings, Defendants acted “for a purpose other than bringing [her] to justice.” See Torres,



1
  To the extent Plaintiff intends to assert Section 1983 liability against the City for malicious prosecution,
that claim is DISMISSED WITHOUT PREJUDICE for the reasons set forth below. See infra Part
II.E.4. Any amended pleading should make clear if Counts One, Five, Six, and Seven are brought under
Section 1983 or state-tort theories.

                                                      3
163 F.2d at 176. Accordingly, Paterson’s motion to dismiss Count Five for failure to plead that
element is DENIED.
               2.     Battery (Count Six)
       Paterson argues the Battery claim (Count Six) against the City should be dismissed
pursuant to the NJTCA’s prohibition on public entity liability for “willful misconduct.” Paterson
MTD at 5. Plaintiff responds that the NJTCA does not preclude liability, as the Plaintiff alleges
battery in-the-alternative to her excessive force claim, and a “factfinder could determine that the
Officer’s actions constituted civil battery, but were not sufficient to incur criminal liability and
lacked the malice and wanton disregard to remove them from being within the scope of
employment.” Opp. at 2. Plaintiff is incorrect.
        “A public entity is not liable for the acts or omissions of a public employee constituting
a crime, actual fraud, actual malice, or willful misconduct.” N.J.S. § 59:2-10 (emphasis added).
“An actor is subject to liability to another for battery if (a) he acts intending to cause a harmful
or offensive contact with the person of the other or a third person, or an imminent apprehension
of such a contact, and (b) a harmful contact with the person of the other directly or indirectly
results.” Restatement (Second) of Torts § 13 (1965) (emphasis added); Giovine v. Giovine, 663
A.2d 109, 125 (N.J. App. Div. 1995) (Skillman, J., concurring and dissenting), overruled on
other grounds in Brennan v. Orban, 145 N.J. 282, 678 A.2d 667 (1996). Thus, “by definition,
battery requires proof of an intent to cause a harmful or offensive contact.” Aetna Life & Cas.
Co. v. Barthelemy, 33 F.3d 189, 191 (3d Cir. 1994) (emphasis added) (applying Restatement
(Second) of Torts under Pennsylvania law). As the City cannot be liable for “willful
misconduct” of its employees and battery requires “intent to cause a harmful or offensive
touching,” the City cannot be liable for battery. See Ward v. Barnes, 545 F. Supp. 2d 400, 420
(D.N.J. 2008) (holding that a public entity could not be vicariously liable for an employee’s
battery). Accordingly, the battery claim against the City (Count Six) is be DISMISSED WITH
PREJUDICE.
       E.     Section 1983 Claims Against the City of Paterson
       In Counts Two, Three, Four, and Eight, Plaintiff asserts Section 1983 claims against the
City. Paterson argues portions of those claims must be dismissed as a matter of law, and
regardless, Plaintiff failed to adequacy plead a “pattern or practice” creating municipal liability.
              1.     Violations of the Eighth and Fourteenth Amendments (Count Two)
       In Count Two, Plaintiff alleges Eighth and Fourteenth Amendment violations by the City,
the Police Department, the Officers, and John Does (1-30). Plaintiff asserts Defendants
subjected her “to cruel and unusual punishment[] by refusing to provide her with emergency aid”
she obviously needed. AC ¶¶ 47-55.
       The Eighth Amendment only applies “after the state has secured a formal adjudication of
guilt.” Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 581 (3d Cir. 2003) (cleaned up).
Here, Plaintiff was never convicted, and thus the Eighth Amendment does not apply.




                                                 4
Accordingly, Plaintiff’s Count Two claim under the Eight Amendment is DISMISSED WITH
PREJUDICE.2
               2.     Violations of the Fourth and Fourteenth Amendments (Count Three)
        In Count Three, Plaintiff alleges violations of the Fourth and Fourteenth Amendments by
the City, the Police Department, Officer Shirey, and John Does (1-30). Plaintiff asserts Officer
Shirey used excessive force in effecting Plaintiff’s arrest, resulting in an unreasonable seizure of
Plaintiff’s arm and serious injuries. AC ¶¶ 56-62. Paterson argues the Fourteenth Amendment
portion of Count Three must be dismissed because only the Fourth Amendment applies to such
claims. Paterson Mot. at 8. Paterson is correct. “[A]ll claims that law enforcement officers
have used excessive force . . . in the course of an arrest, investigatory stop, or other ‘seizure’ of
a free citizen should be analyzed under the Fourth Amendment.” Graham v. Connor, 490 U.S.
386, 395 (1989). Accordingly, Plaintiff’s Count Four claims brought under the Fourteenth
Amendment is DISMISSED WITH PREJUDICE.
                3.    Violations of the Fifth and Fourteenth Amendments (Count Four)
       In Count Four, Plaintiff alleges Fifth and Fourteenth Amendment violations by the City,
the Police Department, Officer Shirey, and John Does (1-30) “by denying Plaintiff the right to
due process of law via a fair opportunity to be heard.” Amen. Compl. ¶ 65. Plaintiff also alleges
the Defendants “fabricated charges,” “encouraged . . . false accusers,” and “maintained the
charges . . . for months.” Id. ¶¶ 66-68.
                      a.    Fifth Amendment Claim
       Paterson argues the claims pursuant to the Fifth Amendment should be dismissed, as the
Fifth Amendment only applies to the Federal Government. Patterson Mot. at 6. Plaintiff
responds that this argument is “merely semantic.” Opp. at 3.
      “[T]he Due Process Clause of the Fifth Amendment only applies to federal officials.”
Bergdoll v. City of York, 515 F. App’x 165, 170 (3d Cir. 2013) (citing Nguyen v. U.S. Catholic
Conference, 719 F.2d 52, 54 (3d Cir. 1983)). Therefore, Defendants (all non-federal actors)
cannot be liable. Accordingly, Plaintiff’s Fifth Amendment claim contained in Count Four is
DISMISSED WITH PREJUDICE.
                     b.     Fourteenth Amendment Claim
       Paterson construes Plaintiff’s Fourteenth Amendment Count Four claim as one for lack
of procedural due process and argues Plaintiff failed to allege she lacked a fair opportunity to be
heard. Paterson MTD at 6. But Count Four also appears to stem from the alleged fabrication of
evidence leading to false charges being maintained against Plaintiff. AC ¶¶ 63-71.3 The Third


2
 As set forth below, the remaining portion of Count Two against the City is DISMISSED WITHOUT
PREJUDICE. See infra Part II.E.4 (dismissing Section 1983 claims against the City). The same will
apply to Counts Three and Four. See infra Part II.E.4.
3
 Plaintiff responds directly to Paterson’s arguments but given the allegations, the Court reads the charge
under a fabrication of evidence lens. If Plaintiff is attempting to make some “lack of adequate hearing”
claim, she should do so explicitly in an amended complaint.

                                                    5
Circuit has noted “that if fabricated evidence is used as a basis for a criminal charge that would
not have been filed without its use the defendant certainly has suffered an injury.” Halsey v.
Pfeiffer, 750 F.3d 273, 292, 295 n.19 (3d Cir. 2014).
       Here, Plaintiff pleads the skeleton of a Fourteenth Amendment fabrication of evidence
claim through conclusory statements. See AC ¶¶ 66-68 (“Officers alleged fabricated charges”
and “encouraged or demanded that other witnesses swear as false accusers.”). However, once
those conclusory statements are stripped away, no factual allegations remain regarding
fabricated evidence. Defendants are left completely in the dark on what evidence was fabricated,
who was encouraged to lie, and when and where such conduct occurred. See Ashcroft, 556 U.S.
at 678 (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory
statements, do not suffice.”). Accordingly, Count Four is DISMISSED WITHOUT
PREJUDICE.
               4.      Monell Claims and Failure to Train Liability Under Section 1983
        Paterson argues that as they apply to the City, Counts One through Five, Seven, and Eight
“survive or fail based on whether they meet the standards set forth in Monell v. Department of
Social Services of the City of New York, 436 U.S. 658 (1978).” Paterson Mot. at 9.4 In Monell,
the Supreme Court held that a government entity can only be liable under Section 1983 when
the entity’s “policy or custom” causes an injury. Monell, 436 U.S. at 694. Plaintiff responds
only with respect to Count Eight, asserting that Paterson’s “argument as to the failure to train or
supervise claim goes beyond testing the sufficiency of the pleadings” and “Plaintiff has alleged
that a failure to train Officers to respect Civil Rights . . . is a pattern and practice that has been
so abundantly clear, their continued failure to remedy the issue amounts to tacit acceptance and
deliberate indifference.” Opp. at 5.
        The Court is unsure which allegations Plaintiff is referring to regarding an obvious
“pattern or practice.” Plaintiff’s entire argument does not cite a single paragraph of her
Complaint. See Opp. at 5-9. Instead, Plaintiff encourages the Court “to take judicial notice of
certain facts that support a finding of deliberate indifference,” including allegations in other
litigation, a failure to implement a “Red Flag tracking system,” an FBI probe, news articles, and
use-of-force statistics not referenced in the Amended Complaint. See generally AC. The Court
cannot consider such facts for two reasons. First, Plaintiff cannot amend her complaint by
opposition brief. Pennsylvania ex. rel Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir.
1988). Second, a fact is only appropriate for judicial notice if it “is not subject to reasonable
dispute because it: (1) is generally known within the trial court’s territorial jurisdiction; or
(2) can be accurately and readily determined from sources whose accuracy cannot reasonably be
questioned.” FRE 201(b). Neither condition is satisfied here. The Court is left with no facts
from which it could conclude Plaintiff’s injuries resulted from a policy or custom of the City.


4
  Count One, Five, and Seven appear to be regular tort claims brought against the City pursuant to the
NJTCA. Therefore, Monell does not apply and the City’s motion as to those claims is DENIED. To the
extent the Court is mistaken, and Plaintiff is attempting to assert Section 1983 and NJCRA liability in
Counts One, Five, and Seven, those claims are DISMISSED WITHOUT PREJUDICE for the same
reasons as the other Section 1983 and NJCRA claims against the City.

                                                  6
        Plaintiff has similarly failed to allege constitutional violations justifying a single-violation
failure-to-train claim. Plaintiff concedes that a single constitutional violation can only provide
failure-to-train liability “where the need for more or different training is so obvious, and the
inadequacy so likely to result in the violation of constitutional rights that the policymaker’s
inaction amounts to deliberate indifference.” Opp. at 5 (quoting Christopher v. Nestlerode, 240
F. App’x 481, 490 (3d Cir. 2007)). The very case Plaintiff cites for that proposition explains
that such claims are appropriate for situations where officers face “a difficult choice of the sort
that training or supervision will make less difficult.” Christopher, 240 F. App’x at 490 (quoting
Walker v. City of New York, 974 F.2d 293, 297 (2d Cir. 1992)). “Where a law enforcement
officer’s duty is clear (e.g., not to commit perjury when testifying at the trial of a criminal
defendant whom the officer knows to be innocent), no such difficult choice is presented, and the
need for more or different training is not so obvious.” Id. Here, the duties Plaintiff alleges the
Officers violated were obvious (i.e., do not use excessive force, suborn perjury, or bring false
charges; do render aid when necessary). Accordingly, additional allegations triggering a duty to
train are necessary for municipal liability to attach. See Connick v. Thompson, 563 U.S. 51, 62
(2011) (requiring pattern of similar constitutional violations).
       As Plaintiffs could supplement the Amended Complaint with specific allegations
triggering a duty to train and demonstrating Plaintiff’s injuries resulted from a municipal policy
or custom, Counts Two, Three, Four, and Eight are DISMISSED WITHOUT PREJUDICE as
asserted against the City, except as set forth above.5
       F.     NJCRA Claims Against the City
       Plaintiff alternatively asserts liability under the NJCRA and New Jersey Constitution.
Paterson argues these claims should be dismissed for the same reasons as the Section 1983
claims. Mot. at 17. Plaintiff responds that “[a]lthough [NJ]CRA caselaw has generally tracked
the law handed down in federal civil rights cases, Plaintiff cannot be prevented from asserting
her rights under both State and federal law simply because a federal law exists.” Opp. at 10.
       Plaintiff is not prevented from asserting alternative state and federal constitutional claims.
However, “[t]his district has repeatedly interpreted NJCRA analogously to § 1983.” Pettit v.
New Jersey, No. 09-cv-3735, 2011 WL 1325614, at *3 (D.N.J. Mar. 30, 2011) (listing cases).
Therefore, for the same reasons set forth above, Counts Two, Three, Four and Eight, as alleged
against the City, are DISMISSED WITHOUT PREJUDICE while portions of Counts Two
through Four are DISMISSED WITH PREJUDICE.
       G.     Punitive Damages
       The City’s final argument is to dismiss all claims for punitive damages. Plaintiff fails to
respond to this argument. Accordingly, the claims for punitive damages are DISMISSED
WITH PREJUDICE. See Aiellos v. Zisa, 09-cv-3076, 2010 WL 421081, at *5 & n.8 (D.N.J.
Feb. 2, 2010) (finding failure to meaningfully respond waived claims). Had Plaintiff responded,
the punitive damage claims still would be dismissed, as such damages are not recoverable against

5
  The Eighth Amendment portion of Count Two, Fourteenth Amendment portion of Count Three, and
Fifth Amendment portion of Count Four are DISMISSED WITH PREJUDICE. See supra Part II.E.1-
3.

                                                   7
 the City. See Gardner v. New Jersey State Police, 15-civ-8982, 2016 WL 6138240, at *5 (D.N.J.
 Oct. 21, 2016) ([P]unitive damages are unavailable against municipalities under the NJTCA, the
 NJCRA, and § 1983.”).
III.   CONCLUSION
       For the reasons set forth above, the County of Passaic’s motion to dismiss, ECF No. 12,
 is GRANTED while the City of Paterson’s and Paterson Police Department’s motion to dismiss,
 ECF No. 7, is GRANTED IN PART AND DENIED IN PART. An appropriate order follows.




                                                   /S/ William J. Martini
 Date: July 1, 2019                                WILLIAM J. MARTINI, U.S.D.J.




                                               8
